Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C.  provisional 61/565196.
The disclosure of the prior-filed application, Application No. 61/565,196, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.
There is no recognition in the prior filed application for at least the concept that the ion exchangeable glass that has the recited AE properties instant claim 21, the exact ranges of claim 21,  or the all of the colorants recited in claim 21, or specific addition of mol ratio of claim 27. 

Specification
The objection to the disclosure has been withdrawn.

Claim Rejections - 35 USC § 112/101
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 21-23 and 27-31 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the glass compositions A-F in at least table 1 on page 25 of the specification, does not reasonably provide enablement for the group of glasses encompassed by the presently amended, and newly presented claims because the claim limitations are broad enough to include compositions beyond the scope of the disclosed embodiments.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, glass processing, to produce or comprehend the invention commensurate in scope with these claims. 
Regarding above, the conclusion of nonenablement must be based on the evidence as a whole. In re Wands, 858 F.2d 731, 737, 740, 8 USPQ2d 1400, 1404, 1407 (Fed. Cir. 1988). The specification fails to teach how to make and use the claimed invention without undue experimentation, It is not clear to one skilled in the art the specification is commensurate with the scope of protection sought by the claims specifically regarding the quantity of experimentation needed to be performed by one skilled in the art.  For example, in In re Ghiron, 442 F.2d 985, 991-92, 169 USPQ 723, 727-28 (CCPA 1971), functional "block diagrams" were insufficient to enable a person skilled in the art to practice the claimed invention with only a reasonable degree of experimentation because the claimed invention required a "modification to prior art overlap computers," and because "many of the components which appellants illustrate as rectangles in their drawing necessarily are themselves complex assemblages . . . . It is common knowledge that many months or years elapse from the announcement of a new computer by a manufacturer before the first prototype is available. This does not bespeak of a routine operation but of extensive experimentation and development work. . . ."  
35 U.S.C. 112(a)  or pre-AIA  35 U.S.C. 112, first paragraph. See, e.g., Fujikawa v. Wattanasin, 93 F.3d 1559, 1571, 39 USPQ2d 1895, 1905 (Fed. Cir. 1996) (a "laundry list" disclosure of every possible moiety does not constitute a written description of every species in a genus because it would not "reasonably lead" those skilled in the art to any particular species)
See for example; In Ex parte Ohshiro, 14 USPQ2d 1750 (Bd. Pat. App. & Inter. 1989), the Board affirmed the rejection under 35 U.S.C. 112, first paragraph, of claims to an internal combustion engine which recited "at least one of said piston and said cylinder (head) having a recessed channel." The Board held that the application which disclosed a cylinder head with a recessed channel and a piston without a recessed channel did not specifically disclose the "species" of a channeled piston.
The Specification of the present application disclose a “laundry list” disclosure glass batch compositions see at least [0037] of the disclosure and specifically, “It will be appreciated that one or more sub-ranges of any one or more of the preceding are contemplated”.  Within these subranges of glass batch compositions with a variety of dopants suggested at least [0058] a variety of ion-exchange treatments having different salts, temperatures and times are suggested, see at least [0057]-[0058] of the disclosure and a variety of measurement methods are carried out.  The disclosure refers specifically to example glass batch compositions A-F in table I (only composition F having dopant Au) wherein the compositions are exemplified through a variety of ion-exchange treatments [0065]-[0070].  The disclosure then describes various methods of measuring the CIELAB color space coordinates, using different measurement parameters (which will be discussed further below) there is insufficient guidance or correlation between the composition or dopants as well as ion exchange for one skilled in the art to produce the color difference of present claim 21.

See also Purdue Pharma L.P. v. Faulding Inc., 230 F.3d 1320, 1328, 56 USPQ2d 1481, 1487 (Fed. Cir. 2000) ("[T]he specification does not clearly disclose to the skilled artisan that the inventors... considered the... ratio to be part of their invention.... There is therefore no force to Purdue’s argument that the written description requirement was satisfied because the disclosure revealed a broad invention from which the [later-filed] claims carved out a patentable portion"). Compare Union Oil of Cal. v. Atl. Richfield Co., 208 F.3d 989, 997, 54 USPQ2d 1227, 1232-33 (Fed. Cir. 2000)  In regards to Purdue Pharma L.P. v. Faulding Inc., 230 F.3d 1320, 1328, 56 USPQ2d 1481, 1487 (Fed. Cir. 2000) the presently amended claims still do not show that the written description requirement is satisfied because the disclosure does not support that every composition and ion exchange treatment of each glass composition would exhibit the compressive stress of at least 500 MPa and the DOL of at least 15 microns in addition to the claimed color space, (again which will be discussed further below.)

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

, does not reasonably provide enablement for the group of glasses encompassed by the presently amended claims because the claim limitations are broad enough to include compositions beyond the scope of the disclosed embodiments.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to produce or comprehend the invention commensurate in scope with these claims. 
Regarding above, the conclusion of nonenablement must be based on the evidence as a whole. In re Wands, 858 F.2d 731, 737, 740, 8 USPQ2d 1400, 1404, 1407 (Fed. Cir. 1988). The specification fails to teach how to make and use the claimed invention without undue experimentation, It is not clear to one skilled in the art the specification is commensurate with the scope of protection sought by the claims specifically regarding the quantity of experimentation needed to be performed by one skilled in the art.  For example, in In re Ghiron, 442 F.2d 985, 991-92, 169 USPQ 723, 727-28 (CCPA 1971), functional "block diagrams" were insufficient to enable a person skilled in the art to practice the claimed invention with only a reasonable degree of experimentation because the claimed invention required a "modification to prior art overlap computers," and because "many of the components which appellants illustrate as rectangles in their drawing necessarily are themselves complex assemblages . . . . It is common knowledge that many months or years elapse from the announcement of a new computer by a manufacturer before the first prototype is available. This does not bespeak of a routine operation but of extensive experimentation and development work. . . ."  
The introduction of claim changes which involve narrowing the claims by introducing elements or limitations which are not supported by the as-filed disclosure is a violation of the written description requirement of 35 U.S.C. 112(a)  or pre-AIA  35 U.S.C. 112, first paragraph. See, e.g., Fujikawa v. Wattanasin, 93 F.3d 1559, 1571, 39 USPQ2d 1895, 1905 (Fed. Cir. 1996) (a "laundry list" disclosure of 
See for example; In Ex parte Ohshiro, 14 USPQ2d 1750 (Bd. Pat. App. & Inter. 1989), the Board affirmed the rejection under 35 U.S.C. 112, first paragraph, of claims to an internal combustion engine which recited "at least one of said piston and said cylinder (head) having a recessed channel." The Board held that the application which disclosed a cylinder head with a recessed channel and a piston without a recessed channel did not specifically disclose the "species" of a channeled piston.
Not only does the Specification disclose a “laundry list” disclosure glass batch compositions see at least [0037] of the disclosure and specifically, “It will be appreciated that one or more sub-ranges of any one or more of the preceding are contemplated”.  Within these subranges of glass batch compositions with a variety of dopants suggested at least [0058] a variety of ion-exchange treatments having different salts, temperatures and times are suggested, see at least [0057]-[0058] of the disclosure and a variety of measurement methods are carried out.  The disclosure refers specifically to example glass batch compositions A-F in table I (only composition F having dopant Au) wherein the compositions are exemplified through a variety of ion-exchange treatments [0065]-[0070].  The disclosure then describes various methods of measuring the CIELAB color space coordinates, using different parameters, which will be discussed further below.
See also Purdue Pharma L.P. v. Faulding Inc., 230 F.3d 1320, 1328, 56 USPQ2d 1481, 1487 (Fed. Cir. 2000) ("[T]he specification does not clearly disclose to the skilled artisan that the inventors... considered the... ratio to be part of their invention.... There is therefore no force to Purdue’s argument that the written description requirement was satisfied because the disclosure revealed a broad invention from which the [later-filed] claims carved out a patentable portion"). Compare Union Oil of Cal. v. Atl. Richfield Co., 208 F.3d 989, 997, 54 USPQ2d 1227, 1232-33 (Fed. Cir. 2000)  In regards to Purdue Pharma L.P. v. Faulding Inc., 230 F.3d 1320, 1328, 56 USPQ2d 1481, 1487 (Fed. Cir. 2000) the 

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21-23 and 27-31 rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as based on a disclosure which is not enabling.  The disclosure does not enable one of ordinary skill in the art to practice the invention without undue experimentation, which is/are critical or essential to the practice of the invention but not included in the claim(s). See In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976). The specification provides a formula to determine the ΔE of a colored glass once it is made but the claims are directed to a colorfast, ion-exchangeable glass without requiring the ion-exchange. There is minimal guidance in the disclosure to make a colored glass as currently claimed.
Claim 29 is specifically rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as based on a disclosure which is not enabling and as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or attempted claimed compressive stress or depth of layer.



The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.




Claims 21-23 and 27-31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  At least claim 21 regards “a method of making a colorfast, ion exchangeable glass” 

Amended claim 21 now recites, “wherein following an ion exchange treatment (IOX) of the colorfast, ion exchangeable glass for up to 64 hour to form an ion exchanged glass article, the ion exchanged glass comprises:”
Claim 21 then recites properties of the already ion exchanged glass article.  It is unclear that claim 21 includes an ion exchange step because the preamble limits the claim to “a method of making a colorfast, ion exchangeable glass” and not an ion-exchanged glass.  Additionally it is unclear that anything recited in amended claim 21 including “wherein following…” and recited after is actually included in the claimed method because the preamble recites “a method of making a colorfast, ion exchangeable glass” and because “wherein following an ion exchange treatment” does not actually necessitate the step of an ion exchange treatment or any measurement step of an ion-exchanged glass.  Including such a measurement step would not overcome these indefinite issues dues to the preamble and lack of definite ion-exchange step. New claims 28-31 are regarding the ion-exchange step which is unclear if it is actually required as discussed above.



Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim(s) 21-23 and 27-31 is/are rejected under pre-AIA  35 U.S.C. 102 (b) as anticipated by or, in the alternative, under pre-AIA  35 U.S.C. 103(a) as obvious over Mochel US 3790430 referred to as “Mochel” herein after.
Regarding claims 21-23 and 27-31, Mochel discloses, as is well known to one skilled in the art, glass- such as aluminosilicate (at least Col 3; line 31), strength of a glass article may be increased via ion exchange (Col 1; 58-Col 2; line 7), thus “ion exchangeable”.  Mochel also discloses particular metal ions may be exchanged to alter the color of the glass, such as silver or copper for amber or ruby colors (Col 2; lines 55-58).

Mochel teaches desired temperatures for the ion exchange of 200 degrees Celsius (Col 5; line 16) to avoid excess time required and temperatures approaching the glass strain point are preferred thus one of ordinary skill in the art would readily be capable of determining the appropriate temperature range.  Mochel specifically discloses temperatures typically employed are 350-500 degrees Celsius (Col 5; line 41) and a specific embodiment of aluminosilicate glass of temperatures and hours well within the ion exchange temperatures and hours of ion exchange for aluminosilicate glass of claim 21 (Col 5; lines 61-64).
Specifically regarding claims 22-23 and 27, Mochel discloses aluminosilicate glasses with overlapping ranges as the present claims in columns 8-10 and Tables I-IV. The claims recite a forming batch “comprising” and thus does not exclude additional components and nothing in Applicant’s disclosure, remarks, or knowledge of one skilled in the art presents evidence otherwise. The glass is melted in a conventional manner as stated by Mochel.  Mochel implies that the glass would be annealed prior to ion exchange (Col8; lines 1-11) nevertheless, annealing of glass products is well known in the art and would be an inherent step on a glass article and would not distinguish it from further processing of ion-exchange. 
Regarding claims 27-31, the sum of the metal oxides listed in claim 27 is specifically stated in (Col 9; lines 7-35) however one of ordinary skill in the art would recognize that all the compositions of Mochel overlap those disclosed in claims 22-23 and 27 of the present application.  Mochel discloses the ion-exchange process may comprise a salt bath (Col 6; lines 7-20) such as potassium nitrate or another alkali salt such as sodium nitrate (Col 9; line 15) at 400 degrees Celsius.

MPEP 2144.05 states, In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985).
Furthermore, 
MPEP 2112.01 states "Products of identical chemical composition cannot have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. Id. (Applicant argued that the claimed composition was a pressure sensitive adhesive containing a tacky polymer while the product of the reference was hard and abrasion resistant. "The Board correctly found that the virtual identity of monomers and procedures sufficed to support a prima facie case of unpatentability of Spada’s polymer latexes for lack of novelty.")

here the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433. See also Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (See also In re Ludtke, 441 F.2d 660, 169 USPQ 563 (CCPA 1971) 

 Thus it would be obvious to one of ordinary skill in the art that Mochel discloses ion exchanged glasses with the claimed color properties and it would be obvious to one of ordinary skill in the art to readily produce a glass of preselected color properties via ion-exchange according to the compositions, ion exchangeable metals, time and temperature discussed above.  Wherein claims 21-23 and 27-31 as 

Additional prior art not relied upon
Prior art cited but not relied upon in the Non-Final rejection of 05/28/2021 as well as the known measuring techniques of DOL [0064] of the present specification and the spectrometer of [0068]. Potentially, Applicants remarks 08/24/2021 page 13 that one skilled in the art could determine from the broad disclosure how to manipulate all of the compositions, ion exchange properties, measurements to achieve a preselected color.
Response to Arguments
Applicant's arguments filed 08/24/2021 have been fully considered but they are not persuasive. 
Priority
Applicant does not give a detailed rebuttal in response to the rejection under 35 U.S.C. 119€ because it does not currently alter any rejections of record thus the rejection remains within the rejection and is explained in further detail in regards to the current amendments as is required by MPEP 2163.05.
Specification
The objection to the specification has been withdrawn due to the amendment.
Claims
Applicant states support for the amendments may be found in [0037], [0057], [0060].  Examiner has looked through these paragraphs in detail and they provide broad ranges of glass batch compositions, multiple ion-exchange treatments with various suggestions of ions which may potentially be exchanged.  A new matter rejections has been made and is included above.
Rejection under 35 U.S.C. 112 First Paragraph and Second Paragraph
Applicant remarks that the amended claims have overcome the enablement rejection and an enablement rejection requires the specification must provide sufficient teaching such that one skilled in the art could make and use the full scope of the invention without undue experimentation.  Applicant specifically states “the specification need only teach those aspects of the invention that one skilled in the art  could not discern without undue experimentation…enablement is not precluded by the necessity for some experimentation such as routine screening” Applicant points out that the breadth of the claims has been reduced by the amendments and the 61 examples described in detail in the specification would provide direction for a person skilled in the art to make use of the invention.
In response to Applicant’s arguments Examiner acknowledges that the fact alone that there are 61 examples, six separate glass compositions (examples 37-61 only relate to one glass composition) without any discussion or guidance of the color difference, how the ion exchange treatment or spectrometer measurement parameters affect the measurements is insufficient guidance to one of ordinary skill in the glass art to carry out the claimed invention.  As evidence that the disclosure contains sufficient details Applicant points to Tables I-XII however still fails to point out any correlation between these ion exchange times, temperatures, repetitions, glass composition ranges or metal dopants yield or affect the measured color difference.
Applicant argues claim 21 is amended to recite the steps of forming, melting, annealing of the glass composition and ion exchange steps have been positively recited in claims 22-23 and 27.
In response to this argument, none of these steps remedy the fact that independent claim 21 recites “a process of making a colorfast, ion-exchangeable glass”.  Giving the claims their broadest reasonable interpretation in light of the specification “ion-exchangeable glass” refers to the glass prior to ion-exchange, see at least [0005] of the specification as originally filed, thus the glass having the color difference calculations recited in claim 21 requires the step of ion-exchange.  Nothing in the 
Rejections under 35 U.S.C. 102(b) and 103 (a)
Applicant argues Mochel does not disclose color dopants in amounts formulated to impart a preselected color. 
In response to this arguments, “amounts formulated to impart a preselected color” is not defined in such a way that would distinguish the present claims from Mochel.  Mochel discloses at least Ti.
The specification states an “ion-exchangeable colorfast glass” where the color dopants are in the batch while at least [0012], [0016] while the specification also indicates colored dopants may be in the glass batch, thus in addition to the genus and sub-genus of ranges disclosed for the compositions, ion exchange treatments, and other parameters discussed above, there is no guidance on the effect of the dopants within the batch versus the bath. It is indicated that the color dopant may be placed in the batch or bath with no further guidance on how this affects the color difference and Applicant has not pointed any evidence which would distinguish the location of the dopant from yielding the color difference parameters from indefinite claim 21.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to JODI COHEN FRANKLIN whose telephone number is (571)270-3966.  The examiner can normally be reached on Monday-Friday 8 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindelang can be reached on (571) 270-7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 


JODI COHEN FRANKLIN
Primary Examiner
Art Unit 1741



/JODI C FRANKLIN/Primary Examiner, Art Unit 1741